UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5067


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KIRK LEON GRANTHAM,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cr-00015-JPB-DJJ-1)


Submitted:    August 21, 2009              Decided:   September 18, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling,
West Virginia, for Appellant.    Sharon L. Potter, United States
Attorney, Erin K. Reisenweber, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kirk Leon Grantham pled guilty, pursuant to a plea

agreement, to distribution of cocaine base, in violation of 21

U.S.C.   §    841(a)(1),         (b)(1)(B)       (2006).      The     district     court

sentenced    Grantham       to    188   months’     imprisonment.            On   appeal,

Grantham’s    counsel       has    filed     a   brief     pursuant     to   Anders   v.

California,     386    U.S.       738    (1967),      questioning        whether      the

district court erred in accepting Grantham’s plea of guilty, but

concluding that there are no meritorious grounds for appeal.

Grantham did not file a pro se supplemental brief.                      We affirm.

             Prior    to    accepting      a     guilty    plea,    a   trial     court,

through colloquy with the defendant, must inform the defendant

of, and determine that he understands, the nature of the charges

to which the plea is offered, any mandatory minimum penalty, the

maximum possible penalty he faces, and the various rights he is

relinquishing by pleading guilty.                 United States v. DeFusco, 949

F.2d 114, 116 (4th Cir. 1991); Fed. R. Crim. P. 11(b)(1-2).                           The

court also must determine whether there is a factual basis for

the plea.     Fed. R. Crim. P. 11(b)(3); DeFusco, 949 F.2d at 120.

Because Grantham did not move in the district court to withdraw

his guilty plea, any error in the Rule 11 hearing is reviewed

for plain error.           United States v. Martinez, 277 F.3d 517, 525

(4th Cir. 2002).



                                             2
               Here, the magistrate judge ∗              fully complied with the

requirements         of   Rule     11.     Furthermore,      the     magistrate         judge

ensured      that    Grantham      was    competent     to   plead      guilty    and    was

fully       satisfied     with      the    services     of   counsel.            (JA    33).

Therefore,      we    find     that      the   court   did   not   err    in     accepting

Grantham’s       plea     of     guilty,       and   Grantham’s    guilty        plea    was

knowing and voluntary.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        Accordingly, we affirm the judgment of the district

court.       We require that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.              If the client requests that a petition be

filed, but counsel believes that such filing would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.           Counsel’s motion must state that a copy thereof

was served on the client.

               We dispense with oral argument because the facts and

legal       contentions      are    adequately       presented     in    the     materials




        ∗
       Grantham executed a waiver consenting to plead before a
magistrate judge.   See United States v. Ketchum, 550 F.3d 363,
367, n.3 (4th Cir. 2008) (“The magistrate judge’s participation
in the plea proceeding accords with our precedent.”).



                                                3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4